DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the vacuum press apparatus recited in claims 1-4 or the vacuum press method recited in claims 5-7.
Regarding each of independent claims 1, 2 and 5, the closest prior art of record is Stevens, EP2236287, that teaches a vacuum press apparatus including upper and lower pressing parts further defined by frames that create hollow portions;  air-tightness-maintaining members in the form of vacuum members that include holes, channels and vacuum pumps; and a processing space formed between upper and lower diaphragms. With regard to claim 1, Stevens teaches a heating part adjacent to the upper diaphragm and an ascending/descending heating operation space between the upper diaphragm and the upper pressing part and associated pumps (i.e., operation parts) for pulling vacuum that lifts diaphragms and a component stack being worked upon.  Stevens further teaches a lower cooling part, lower ascending/descending cooling operation space and associated operation parts.   Regarding claim 2, Stevens teaches that the cooling device may also be a preheating device and heating coils may be provided in both a lower and upper wall. Thus, the top and bottom parts of Stevens may be operated as relative heating or relative cooling parts as compared to the opposite part.  Regarding method claim 5, Stevens teaches a vacuum press method that includes loading, heating, cooling and unloading steps as recited in the claim.   
With respect to the new recitation in each of independent claims 1, 2 and 5 that requires portions of the heating and cooling parts to block respective upper and lower ends of respective hollow portions, thereby partially defining respective upper and lower ascending/descending operation spaces, it is noted that the specification of the application does not use the term “block” when describing the heating and cooling parts.  However, each of the drawing figures illustrate both heating and cooling parts that are of solid structure that partially define respective ascending/descending operation spaces.  The term block, given its broadest reasonable interpretation consistent with the specification (see MPEP 2111), is understood as requiring a structure that obstructs or closes off any and all types of passages at the recited upper or lower ends, and thus cannot include apertures, holes or openings for the passage of air or other gasses.  Stevens teaches such apertures in both its heating and cooling members that partially define ascending/descending operation spaces.  Thus, Stevens does not teach or suggest the newly recited portions of claims 1, 2 and 5.  When taken into consideration with the remaining limitations of the claims, the newly claimed features have not been found either alone or in an obviously combinable way in the prior art.  Absent further hints in the prior art, the claimed apparatus and method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746